Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/16/2021.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Allowable Subject Matter
4. Claims 1, 10, and 15 are allowed. 
5. Claims 2, 4-9, 11, 13, 14, 16, 18, 19, and 21-24 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 12/16/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 09/28/2021. 
The closest cited prior art of record, Kawabata et al (US 2013/0265042 A1), Lust; Lisa M. et al (US 2007/0076776 A1) and Kim; Kiwoong et al (US 2016/0116553 A1) either individually or in combination fail to teach, wherein the collimating element is a converging lens or has a high 
The cited prior art of record neither individually nor in combination fails to teach, “An optically pumped magnetometer, comprising: a single, integrated, unitary structure, comprising a gas cell defining a cavity having a vapor or vaporizable material disposed therein, a collimating element coupled to the gas cell and configured for collimating light directed toward the gas cell, wherein the collimating element is a converging lens or has a high conic-constant surface, a quarter wave plate between the collimating element and the gas cell, and a lens element coupled to the gas cell and configured for redirecting at least a portion of light that has passed through the gas cell, wherein the lens element is a converging lens, an aspheric lens, or an array of concentrators configured to redirect light that has passed through different regions of the gas cell to different points for detection” (as recited in the independent claim 1), and
“An optically pumped magnetometer, comprising: a single, integrated, unitary structure, comprising a gas cell defining a cavity having a vapor or vaporizable material disposed therein, wherein walls of the gas cell are formed of sapphire, a collimating element coupled to the gas cell and configured for collimating light directed toward the gas cell, wherein the collimating element is a converging lens or has a high conic-constant surface, and a lens element coupled to the gas cell and configured for redirecting at least a portion of light that has passed through the gas cell, wherein the lens element is a converging lens, an aspheric lens, or an array of concentrators configured to redirect light that has passed through different regions of the gas cell to different points for detection” (as recited in the independent claim 10), and

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858